DETAILED ACTION

Allowable Subject Matter
Claims 1-13, 15-21 and new claim 31, as currently amended in the amendment submitted with Applicant’s reply filed March 31, 2021, have been deemed allowed.
The prior art of record does not teach or suggest a method of treating a subterranean formation that comprises using an oil external-emulsified fluid (invert emulsion) formed from combining: a dimer acid coated proppant; an emulsifier; an oil base fluid; and an aqueous base fluid, and introducing the oil-external emulsified fluid into the subterranean formation. 
The closest prior art of record is Thaemlitz (US 2004/0147404 A1 to Thaemlitz et al., published July 29, 2004), which was discussed in item 4 of the Non-Final Rejection dated January 25, 2021. 
Thaemlitz discloses an invert emulsion fluid (water-in-oil emulsion) for use in servicing a wellbore, and a method of preparing thereof, wherein the invert emulsion fluid contains an oleaginous fluid, a non-oleaginous fluid (water), and an emulsifier comprising one or more specified amines, wherein a invert emulsion fluid containing the amine emulsifier fluid can be reversibly converted from a water-in-oil emulsion to an oil-in-water emulsion upon increasing hydrogen ion concentration (contact with an acid) (abstract; ([0008] to [0012]).  Thaemlitz further discloses that the invert emulsion fluid can also include traditional emulsifiers ([0004]).  Particularly, the additional emulsifiers can be a fatty acid, a dimer fatty acid and combinations thereof, wherein the amount of additional emulsifier present in the invert emulsion fluid can be present in about 0.0 vol. % to about 3 vol. % based on the total volume of the invert emulsion fluid (about 1 pptg in the range recited in present claim 12) ([0021]; claims 11 and 21 of Thaemlitz). 
Thaemlitz also discloses the invert emulsion fluid employed as a fracturing fluid, wherein the invert emulsion fluid contain proppant material, such as graded sand, resin coated sand, sintered bauxite, various particulate ceramic materials, and glass beads suspended therein, and wherein fluid/proppant is deposited in the fractures when the gel is broken with a breaker ([0031]; [0032]).  
However, Thaemlitz does not teach or suggest the proppant used in its invert fluid composition as coated with a dimer acid prior to using it when forming the oil-external emulsified fluid (that is, when combining it with an emulsifier, an oil base fluid, and an aqueous base fluid) in accordance with the recitation in present independent claims 1, 14 and 31.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Examiner notes that US 2016/0340575 A1 to Nguyen et al., published November 24, 2016 (after the effective filing date of the present application) is excluded as prior art under 35 U.S.C 102(b)(2)(C) due to being owned by the same assignee at the time of the filing of the present application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



April 9, 2021